Electronically Filed
                                                        Supreme Court
                                                        SCAD-11-0000162
                                                        28-NOV-2011
                                                        03:46 PM



                          SCAD-11-0000162 


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                 vs.


                   EARLE A. PARTINGTON, Respondent.



                         ORIGINAL PROCEEDING

                          (ODC 10-079-8913)


           ORDER DENYING MOTION FOR RECONSIDERATION OF 

       ORDER OF SUSPENSION AND FOR STAY OF ALL PROCEEDINGS


   (By: Recktenwald, C.J., Duffy, J., and Intermediate Court

of Appeals Chief Judge Nakamura, in place of Acoba, J., recused;

  with Nakayama, J., dissenting in part, in which McKenna, J.,

        joins, regarding the motion for reconsideration)


          Upon review of Respondent Earle A. Partington’s Motion
for Reconsideration and For A Stay of All Proceedings, the Office
of Disciplinary Counsel’s Opposition to the Motion Seeking Stay
Of All Proceedings, the rules, and the record,
          IT IS HEREBY ORDERED that the motion for
reconsideration and for a stay of all proceedings is denied.
          DATED:    Honolulu, Hawai'i, November 28, 2011.

                                /s/ Mark E. Recktenwald

                                /s/ James E. Duffy, Jr.

                                /s/ Craig H. Nakamura